Case 4:21-cv-02861 Document 1-2 Filed on 09/01/21 in TXSD Page 1 of 8




            EXHIBIT B
Case 4:21-cv-02861 Document 1-2 Filed on 09/01/21 in TXSD Page 2 of 8

                2021-46703 / Court: 234
Case 4:21-cv-02861 Document 1-2 Filed on 09/01/21 in TXSD Page 3 of 8
Case 4:21-cv-02861 Document 1-2 Filed on 09/01/21 in TXSD Page 4 of 8
Case 4:21-cv-02861 Document 1-2 Filed on 09/01/21 in TXSD Page 5 of 8
Case 4:21-cv-02861 Document 1-2 Filed on 09/01/21 in TXSD Page 6 of 8
Case 4:21-cv-02861 Document 1-2 Filed on 09/01/21 in TXSD Page 7 of 8
Case 4:21-cv-02861 Document 1-2 Filed on 09/01/21 in TXSD Page 8 of 8
